1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: _______________

 3 Filing Date: February 16, 2015

 4 NO. 32,934

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 EDWARD JAMES TAPIA SR.,

 9         Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
11 William C. Birdsall, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   Ralph E. Trujillo, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17 Jorge A. Alvarado, Chief Public Defender
18 Mary Barket, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant
 1                                        OPINION

 2 VIGIL, Chief Judge.

 3   {1}   Defendant was a backseat passenger in a vehicle which a police officer stopped

 4 without reasonable suspicion. Observing a seat belt violation, the police officer asked

 5 Defendant for identification, and Defendant thereupon allegedly concealed his

 6 identity by giving the officer a false name and committed forgery by signing the

 7 citation issued by the officer in the false name Defendant had given to the officer.

 8 The question presented in this case is whether the exclusionary rule applies to the

 9 “new” crimes of concealing identity and forgery, which were allegedly committed

10 after the unconstitutional stop in the presence of the police officer. The district court

11 held that the stop was unconstitutional and ordered suppression of the seat belt

12 violation but denied suppression of the evidence of the “new” crimes. Because

13 suppression of the evidence of these “new crimes” is consistent with the purpose of

14 the exclusionary rule under federal law—the deterrence of unlawful police

15 conduct—we reverse.

16 BACKGROUND

17   {2}   A vehicle, which had small rims that made it look like a “low rider,” was

18 stopped at a gas station. Officer Benally was parked in the median across from the gas
 1 station and watched the vehicle leave the gas station. Shortly after it left the gas

 2 station, Officer Benally engaged her emergency lights and stopped the vehicle

 3 because the vehicle was driving forty miles per hour in a speed limit zone marked

 4 fifty-five miles per hour. This made her “suspicious” since the road was dry and

 5 mostly flat. She also testified that she stopped the vehicle because she could not read

 6 the license plate.

 7   {3}   Upon approaching the vehicle, she could see that Defendant, who was sitting

 8 in the backseat, was not wearing his seat belt. She asked Defendant for his

 9 identification and he responded that he had none. She asked him to write down his

10 name, date of birth, and social security number. He wrote, “Robert Tapia DOB

11 3/22/1968” and said he did not know his social security number. Officer Benally

12 called the information into dispatch and asked for a description of Robert Tapia,

13 which did not match Defendant’s description. Another passenger told Officer Benally

14 that Defendant’s real name was Edward Tapia, not Robert Tapia. Officer Benally

15 issued Defendant a no seat belt citation in the name of Robert Tapia, and Defendant

16 signed the citation.

17   {4}   Defendant was arrested and charged with one count of forgery contrary to

18 NMSA 1978, Section 30-16-10(A) (2006); one count of concealing his identity



                                              2
 1 contrary to NMSA 1978, Section 30-22-3 (1963); and one count of seat belt violation

 2 contrary to NMSA 1978, Section 66-7-372 (2001). Defendant filed a motion to

 3 suppress evidence, arguing that Officer Benally lacked reasonable suspicion to

 4 initiate the traffic stop and therefore all evidence seized after the stop should be

 5 suppressed. At the hearing, Officer Benally testified regarding the vehicle’s slow

 6 speed and unreadable license plate. However, she failed to articulate why the slow

 7 speed made her “suspicious,”could not recall whether the vehicle was impeding

 8 traffic, and admitted there was no minimum posted speed. She also failed to articulate

 9 what about the illuminated license plate made it unreadable, considering she was able

10 to read it once the vehicle was stopped.

11   {5}   The district court ruled the stop was unsupported by reasonable suspicion and

12 granted the motion to suppress with respect to the evidence of the seat belt violation.

13 However, the district court denied the motion with respect to evidence of the forgery

14 and concealing identity. The ruling was based on the conclusion of law that: “The

15 crimes of concealing identity and forgery, however, had not yet been committed at the

16 time of the stop. Evidence of those crimes did not exist at the time of the stop.

17 Further, an unlawful stop does not justify the commission of new crimes.” Defendant

18 then entered into a plea agreement, pleading guilty to one count of forgery and



                                              3
 1 reserving the right to appeal the suppression issue as to both forgery and concealing

 2 identity. This appeal followed.

 3 DISCUSSION

 4   {6}   The district court ruled that Officer Benally lacked reasonable suspicion and

 5 therefore suppressed evidence of the seat belt violation. See State v. Hubble, 2009-

 6 NMSC-014, ¶ 7, 146 N.M. 70, 206 P.3d 579 (“Before a police officer makes a traffic

 7 stop, he must have a reasonable suspicion of illegal activity.” (internal quotation

 8 marks and citation omitted)); see also State v. Leyva, 2011-NMSC-009, ¶ 23, 149

 9 N.M. 435, 250 P.3d 861 (“Reasonable suspicion must consist of more than an

10 officer’s hunch that something is amiss; it requires objectively reasonable indications

11 of criminal activity.”). The State does not challenge the ruling that the stop was

12 unsupported by reasonable suspicion. Thus, the only issue before us is whether

13 evidence of the additional crimes of forgery and concealing identity should also have

14 been suppressed.

15   {7}   Defendant argues that suppression of this evidence was required under both the

16 Fourth Amendment to the United States Constitution and Article II, Section 10 of the

17 New Mexico Constitution. Under our interstitial approach to claims made under

18 analogous provisions of the United States and New Mexico Constitutions, we first



                                              4
 1 review Defendant’s federal claim under the Fourth Amendment. See State v. Gomez,

 2 1997-NMSC-006, ¶ 19, 122 N.M. 777, 932 P.2d 1 (stating that under the interstitial

 3 approach, we first examine whether the right being asserted is protected under the

 4 federal constitution).

 5 A.      Standard of Review

 6   {8}   The issue before us concerns the scope of the exclusionary rule, a legal

 7 question we review de novo. State v. Lowe, 2004-NMCA-054, ¶ 10, 135 N.M. 520,

 8 90 P.3d 539 (stating that the district court’s application of law to the facts is reviewed

 9 de novo); State v. Marquart, 1997-NMCA-090, ¶ 7, 123 N.M. 809, 945 P.2d 1027

10 (stating that constitutional questions are reviewed de novo). To the extent that our

11 review entails a review of facts, we give deference to the district court’s findings of

12 fact that are supported by substantial evidence. State v. Attaway, 1994-NMSC-011,

13 ¶ 5, 117 N.M. 141, 870 P.2d 103, modified on other grounds by State v. Lopez, 2005-

14 NMSC-018, 138 N.M. 9, 116 P.3d 80.

15 B.      The Exclusionary Rule and the New Crime Exception Under Federal Law

16   {9}   Defendant argues that, because the stop of the automobile was unconstitutional,

17 evidence of his “identity related crimes” should be suppressed pursuant to the Fourth

18 Amendment, under the fruit of the poisonous tree doctrine. Although Defendant



                                               5
 1 concedes that there is an exception to the exclusionary rule for some new crimes

 2 committed under certain circumstances after an unconstitutional search or seizure,

 3 Defendant contends that the “new crimes” exception is not sufficiently broad to

 4 include his crimes.

 5   {10}   We begin by examining the exclusionary rule under federal law. The Fourth

 6 Amendment protects “the right of the people to be secure in their persons, houses,

 7 papers, and effects, against unreasonable searches and seizures[.]” Herring v. United

 8 States, 555 U.S. 135, 139 (2009) (alteration, internal quotation marks, and citation

 9 omitted). It is applicable to the states through the Due Process Clause of the

10 Fourteenth Amendment. Mapp v. Ohio, 367 U.S. 643, 655 (1961). The exclusionary

11 rule, when applicable, forbids the use at trial of improperly obtained evidence.

12 Herring, 555 U.S. at 139. After prolonged doctrinal development, see Potter Stewart,

13 The Road to Mapp v. Ohio and Beyond: The Origins, Development and Future of the

14 Exclusionary Rule in Search-and-Seizure Cases, 83 Colum. L. Rev. 1365, 1372-80,

15 (1983), the federal exclusionary rule is now understood to be a judicially-created

16 doctrine that safeguards rights guaranteed under the Fourth Amendment through its

17 deterrent effect on state misconduct. Herring, 555 U.S. at 139-41; see also Elkins v.

18 United States, 364 U.S. 206, 217 (1960) (“The [exclusionary] rule is calculated to



                                             6
 1 prevent, not to repair. Its purpose is to deter—to compel respect for the constitutional

 2 guaranty in the only effectively available way—by removing the incentive to

 3 disregard it.”). The focus of the federal exclusionary rule analysis is whether the

 4 exclusion of evidence obtained illegally would deter Fourth Amendment violations

 5 in the future; that is, whether “the benefits of deterrence . . . outweigh the [societal]

 6 costs” of excluding the evidence. Herring, 555 U.S. at 141; see also State v.

 7 Gutierrez, 1993-NMSC-062, ¶ 31, 116 N.M. 431, 863 P.2d 1052.

 8   {11}   In this case, the district court ruled that the crimes of concealing identity and

 9 forgery had not yet been committed at the time of the unconstitutional stop and that

10 “an unlawful stop does not justify the commission of new crimes.” Thus, the district

11 court applied what we refer to herein as the “new crime exception” to the

12 exclusionary rule (called by some courts as the “distinct crime exception”). See, e.g.,

13 State v. Brocuglio, 826 A.2d 145, 151-52 (Conn. 2003) (collecting cases that have

14 considered and adopted a “new crime exception” to the exclusionary rule where a

15 new crime was committed following police conduct that violated the Fourth

16 Amendment); People v. Brown, 802 N.E.2d 356, 359 (Ill. App. Ct. 2003) (recognizing

17 the existence of a “distinct-crime” exception to the exclusionary rule). The “new

18 crime exception” provides that, under certain circumstances, evidence of a new crime



                                                7
 1 committed after an illegal search or seizure does not warrant suppression and may be

 2 used in court. See 6 Wayne R. La Fave, Search and Seizure: A Treatise on the Fourth

 3 Amendment, § 11.4(j), at 483-91 (5th ed. 2012) (discussing the applicability of

 4 exclusion to evidence of crimes committed after violations of the Fourth

 5 Amendment).

 6   {12}   Our jurisprudence has heretofore only addressed the new crime exception in

 7 situations involving violence or threats against police officer safety. See, e.g., State

 8 v. Travison B., 2006-NMCA-146, ¶ 9, 140 N.M. 783, 149 P.3d 99 (concluding that

 9 even if police officers entered an apartment unlawfully, evidence that the officers

10 were attacked was admissible because the attack was “new criminal activity that is

11 not subject to the exclusionary rule”); State v. Jones, 1992-NMCA-064, ¶¶ 5, 16, 18,

12 114 N.M. 147, 835 P.2d 863 (concluding that notwithstanding that the initial stop of

13 the defendant was illegal, evidence that the defendant struggled with the police

14 officer, hit him, broke from his grasp, and bolted, only to be caught by another police

15 officer was admissible); State v. Chamberlain, 1989-NMCA-082, ¶¶ 2-4, 109 N.M.
16 173, 783 P.2d 483 (assuming that even if two police officers unlawfully remained in

17 the defendant’s home, evidence that the defendant shot at the police officers, killing

18 one of them, was admissible); State v. Doe, 1978-NMSC-072, ¶¶ 10-11, 92 N.M. 100,



                                              8
 1 583 P.3d 464 (holding that “a private citizen may not use force to resist a search by

 2 an authorized police officer engaged in the performance of his duties whether or not

 3 the arrest is illegal” because such self-help measures “can lead to violence and serious

 4 physical injury” and “[t]he societal interest in the orderly settlement of disputes

 5 between citizens and their government outweighs any individual interest in resisting

 6 a questionable search”). This jurisprudence is supported by case law across the

 7 country. See Brown v. City of Danville, 606 S.E.2d 523, 530 (Va. Ct. App. 2004)

 8 (“[F]ederal and state courts alike have uniformly rejected the argument that trial

 9 courts should suppress evidence relating to the defendant’s violence or threatened

10 violence toward police officers subsequent to an unlawful search or seizure or a

11 warrantless entry.” (alteration, internal quotation marks, and citation omitted)); State

12 v. Aydelotte, 665 P.2d 443, 447 (Wash. Ct. App. 1983) (“All courts . . . agree that

13 evidence of post-entry assaults on police officers are outside the scope of the

14 exclusionary rule.”).

15 C.       Analysis

16   {13}   The issue in this case is the scope of the new crime exception to the

17 exclusionary rule. Arguing to affirm the district court, the State maintains that under

18 federal law, the new crime exception applies to any new crime committed, violent or



                                              9
 1 not. On the other hand, Defendant asserts that the new crime exception does not

 2 automatically apply to a non-violent, identity-related offense. Which position applies

 3 under federal law in New Mexico is an issue of first impression.

 4   {14}   The only case cited by the State in support of its position in which the new

 5 crime did not involve violence or threats against police officer safety is United States

 6 v. Pryor, 32 F.3d 1192 (7th Cir. 1994). In Pryor, the defendant drove a woman and

 7 her children to a social security office where the woman was arrested for making false

 8 statements to obtain a social security number and card. Id. at 1193. The agents asked

 9 the defendant, who was in the parking lot with the children, to come inside to

10 determine if he would care for the children. Id. The defendant produced a driver’s

11 license and social security card falsely showing that he was “Michael Recob.” Id. at

12 1194. “Michael Recob” was deceased, and the defendant had obtained the social

13 security card by deceit, and then used it to get a driver’s license because his own

14 driver’s license was suspended. Id. When an agent discovered that “Michael Recob”

15 was deceased, an investigation followed, and the defendant was subsequently

16 convicted of using a social security number which was obtained on the basis of false

17 information. Id. The court rejected the defendant’s argument that it was error to deny

18 his motion to suppress the evidence that he misrepresented his identity. Id. at 1195-



                                              10
 1 96. The court reasoned that because the exclusionary rule was devised “to reduce

 2 incentives to violate the Constitution by preventing the prosecutors from using

 3 evidence the police turn up,” and “[p]olice do not detain people hoping that they will

 4 commit new crimes in their presence[,]” applying the exclusionary rule to the case

 5 before it would not advance the policy underlying the exclusionary rule. Id. at 1196.

 6   {15}   Defendant asks us to consider two cases in which it was held that the new

 7 crime exception did not apply because the new crime did not involve violence or

 8 threats against the police. The first case is Brown, which commenced when a police

 9 officer saw the defendant standing alone in the parking lot of a building, which was

10 a small strip mall with a grocery store, a restaurant, and two or three other small

11 businesses. 802 N.E.2d at 357. The defendant was standing about five or ten feet from

12 the door of the grocery store, which was closed, and between fifteen and twenty feet

13 from the door of the restaurant next door, which was open. Id. The officer “thought

14 it was odd” for the defendant to be standing where he was, so he confronted the

15 defendant. Id. (internal quotation marks omitted). The officer asked the defendant for

16 identification, and the defendant lied by responding that he had none. Id. at 358. He

17 also told the officer that his name was “Tony B. Brown” when it was actually

18 “Antonio B. Brown.” Id. The defendant was then arrested when the officer learned



                                             11
 1 there was an outstanding warrant for his arrest, and he was subsequently charged with

 2 one count of obstructing justice, one count for falsely stating he was not carrying

 3 identification, and one count for providing a false name. Id. The trial court found that

 4 there was no justification for stopping the defendant and ordered the defendant’s

 5 answers to the police officer’s questions suppressed. Id. On appeal, the court first

 6 reaffirmed that, in order to protect police officers from people who physically resist

 7 unconstitutional searches and seizures, evidence of a physical confrontation with a

 8 police officer is admissible notwithstanding an unconstitutional search by the police

 9 officers. Id. at 359-60. However, because giving false information to a police officer

10 does not raise the same policy concerns as assaulting a police officer, the court

11 affirmed the trial court order suppressing the evidence “as the fruit of the

12 unconstitutional seizure.” Id. at 360.

13   {16}   In addition, Defendant urges us to consider State v. Badessa, 885 A.2d 430

14 (N.J. 2005) in which the New Jersey Supreme Court reversed the holding of the

15 appellate division affirming the defendant’s conviction for refusing to take a breath

16 test (a crime under New Jersey law), notwithstanding the unconstitutional stop of the

17 defendant’s car. Id. at 434. The appellate division reasoned that refusing to take a

18 breath test is comparable to a defendant resisting arrest or eluding the police, and the



                                              12
 1 exclusionary rule does not apply to resisting or eluding the police following an illegal

 2 search or detention. Id. at 434, 437. The New Jersey Supreme Court also stated that

 3 when a defendant committed an entirely new crime that placed police officers in

 4 physical danger following his improper detention, “the need to protect the troopers’

 5 safety outweighed whatever marginal deterrent to police misconduct might be

 6 provided by immunizing [the] defendant’s actions from criminal liability.” Id. at 437

 7 (quoting State v. Casimono, 593 A.2d 827, 833 (N.J. Super. Ct. App. Div. 1991). The

 8 New Jersey Supreme Court reasoned that the commission of a new crime which

 9 endangers the safety of a police officer or endangers public safety is an “intervening

10 act” marking the point at which the detrimental consequences of an unconstitutional

11 seizure become so attenuated that the exclusionary rule loses its value. Badessa, 885
12 A.2d at 437; see State v. Seymour, 672 A.2d 1273,1277 (N.J. Super. Ct. App. Div.

13 1996) (involving eluding police at high speeds following an unconstitutional stop).

14 On the other hand, the New Jersey Supreme Court concluded that refusing to take a

15 breath test is not comparable to a case involving the commission of a new crime that

16 directly threatens public safety, such as resisting arrest or eluding police. Badessa,

17 885 A.2d at 437. The Court further concluded that public policy does not warrant




                                              13
 1 making an exception to the exclusionary rule for the crime of refusing to take a breath

 2 test and reversed the appellate division. Id. at 438.

 3   {17}   The authorities cited by Defendant are the most persuasive. Specifically, the

 4 policy reasons for recognizing a new crime exception to the exclusionary rule simply

 5 do not exist when a non-violent, identity-related offense is committed in response to

 6 unconstitutional police conduct. On the other hand, applying the exclusionary rule in

 7 such circumstances advances its purpose of deterring unlawful police conduct. See

 8 State v. Garcia, 2009-NMSC-046, ¶ 24, 147 N.M. 134, 217 P.3d 1032 (“[T]he

 9 exclusionary rule is designed to deter unlawful police conduct[.]”); see also Elkins,

10 364 U.S. at 217 (“The [exclusionary] rule is calculated to prevent, not to repair. Its

11 purpose is to deter—to compel respect for the constitutional guaranty in the only

12 effectively available way—by removing the incentive to disregard it.”). In this case,

13 the identity crime was directly connected to the seat belt infraction, and the seat belt

14 infraction was only unearthed because of the unconstitutional police conduct. Under

15 these facts, applying the exclusionary rule serves to deter the initial unconstitutional

16 conduct. See Keylon v. City of Albuquerque, 535 F.3d 1210, 1216 (10th Cir. 2008)

17 (“[T]o arrest for concealing identity, there must be reasonable suspicion of some

18 predicate, underlying crime.”). Furthermore, the societal cost for excluding evidence



                                              14
 1 that a non-violent offense was committed to avoid a seat belt infraction appears to be

 2 minor. Because the deterrent effect outweighs the societal costs, suppression of the

 3 evidence of Defendant’s new crimes is appropriate. See Herring, 555 U.S. at 141

 4 (suppression is an appropriate remedy for a Fourth Amendment violation when the

 5 benefits of deterrence outweigh the costs). We hold that the commission of a non-

 6 violent, identity-related offense in response to unconstitutional police conduct does

 7 not automatically purge the taint of the unlawful police conduct under federal law.

 8 D.       Attenuation Analysis

 9   {18}   Having concluded that the taint of Officer Benally’s unconstitutional stop of

10 the vehicle was not automatically purged by the new offenses, we must still determine

11 whether the exclusionary rule otherwise applies. To answer this question, we employ

12 the traditional attenuation analysis. Although the exclusionary rule “prohibits the

13 introduction of derivative evidence, both tangible and testimonial, that is the product

14 of the primary evidence, or that is otherwise acquired as an indirect result of the

15 unlawful search,” Murray v. United States, 487 U.S. 533, 536-37 (1988), it does not

16 apply when the connection between the unconstitutional police action and the

17 evidence becomes “so attenuated as to dissipate the taint” from the unlawful conduct.

18 Nardone v. United States, 308 U.S. 338, 341 (1939); see State v. Portillo, 2011-



                                              15
 1 NMCA-079, ¶ 25, 150 N.M. 187, 258 P.3d 466 (“It is established law that evidence

 2 discovered as a result of the exploitation of an illegal seizure must be suppressed

 3 unless it has been purged of its primary taint.”); State v. Soto, 2008-NMCA-032, ¶ 25,

 4 143 N.M. 631, 179 P.3d 1239 (noting that because the purpose of the exclusionary

 5 rule is to deter unlawful police conduct, if the acquisition of evidence is sufficiently

 6 removed from the unlawful police conduct, “the deterrent value of excluding it is

 7 diminished.” (quoting People v. Mitchell, 824 N.E.2d 642, 649 (Ill. App. Ct. 2005)).

 8   {19}   The United States Supreme Court has articulated three factors for assessing

 9 attenuation between the unconstitutional police conduct and the evidence offered by

10 the State: “(1) the amount of time that elapsed between the illegality and the

11 acquisition of evidence; (2) any intervening circumstances; and (3) the purpose and

12 the flagrancy of the police misconduct.” Soto, 2008-NMCA-032, ¶ 25 (internal

13 quotation marks and citation omitted). “This last factor is especially important,

14 because the aim of the exclusionary rule is to deter police misconduct by removing

15 the incentive to disregard constitutional guarantees.” State v. Bale, 267 N.W.2d 730,

16 733 (Minn. 1978). We conclude that the discovery of the evidence of concealing

17 identity and forgery was not sufficiently removed from the taint of the illegal stop to

18 justify admitting the evidence notwithstanding the exclusionary rule. “It is well



                                             16
 1 established that the initiation of a traffic stop constitutes a seizure of the vehicle’s

 2 occupants.” Portillo, 2011-NMCA-079, ¶ 12. Evidence of the new crimes flowed

 3 directly from observing an alleged seat belt violation during the unlawful seizure, and

 4 Defendant concealed his identity and signed the citation issued in his brother’s name

 5 directly in response to questions about not wearing his seat belt during the seizure.

 6 Finally, the fact that evidence of Defendant’s seat belt violation was suppressed

 7 further reinforces the connection between the unlawful stop and the evidence of the

 8 new crimes. Stated another way, there was a clear link between the unconstitutional

 9 seizure and the questions that led to the concealing identity and forgery charges. We

10 conclude that these facts favor suppression in deterring stops of vehicles where there

11 is no reasonable suspicion to do so.

12 D.       Defendant’s State Constitution Challenge

13   {20}   Having concluded that the crimes of concealing identity and forgery should

14 have been suppressed under the Fourth Amendment, we do not address Defendant’s

15 challenge under Article II, Section 10 of the New Mexico Constitution. See Gomez,

16 1997-NMSC-006, ¶ 19 (stating that under the interstitial approach, if the right being

17 asserted is protected under the federal constitution, the state constitutional claim is

18 not reached).



                                              17
1 CONCLUSION

2   {21}   The order of the district court denying Defendant’s motion to suppress is

3 reversed, and the case is remanded to the district court for further proceedings

4 consistent with this Opinion.

5   {22}   IT IS SO ORDERED.


6                                        ______________________________
7                                        MICHAEL E. VIGIL, Chief Judge

8 WE CONCUR:


 9 ___________________________________
10 JAMES J. WECHSLER, Judge


11 ___________________________________
12 M. MONICA ZAMORA, Judge




                                           18